Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 12/11/2020.
In light of the amendments filed 12/11/2020, the 35 USC 112 rejections raised in the Office Action mailed 9/18/2020 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 – 14, 19 and 21 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the plurality of substantially rectangular parallelepiped heat generators" in line 4 of the second page of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 – 14, 19 and 21 – 22 are rejected on the basis of being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7 and 15 – 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoller (US 6164369) in view of Rathjen et al (US 3648113), Farnholtz (US 8780551) and Hayamitsu (US 9810239).
Stoller teaches the following claimed structural limitations of claim 1: A temperature conditioning unit (see abstract and unit 12) comprising: 
a housing (see FIG 2 and housing including elements 37, 13, 17 and 14) accommodating an object to be temperature-conditioned and the fan case (see object 28 and see column 6 lines 26 – 29), the housing including an air intake hole (see intake 41 of FIG 1) through which air from outside flows into the housing (follow air flow path 45 – the dashed lines - and see column 7 lines 5 – 21), and an air exhaust hole (see exhaust 30 of FIG 1) through which air passing through the object to be temperature-conditioned is discharged (follow air flow path 45 – the dashed lines); 
an intake-side chamber disposed between the impeller and the object to be temperature- conditioned (see chamber defined by elements 17 and 36 of FIG 1); and 
an exhaust-side chamber disposed between the air exhaust hole and the object to be temperature-conditioned (see FIG and chamber space between element 28 and exhaust 30), 

wherein an axis of the shaft is perpendicular to the first direction (the first direction of flow 45 includes a direction perpendicular to an axis of the (fan) shaft, see flow between entering inlet 41 and reaching fan 45), and 
wherein the axis of the shaft direction and the air flow direction around the object to be temperature-conditioned are perpendicular to an arrangement direction of the object to be temperature-conditioned (see 35 USC 112(b) above, the scope of the limitation is indefinite, however element 28 seems to be arranged on the floor of the cabinet, making perpendicular to the horizontal fan shaft axis).
Regarding following:
the object to be temperature-conditioned being disposed so as to be parallel to the air passing through the object to be temperature-conditioned,
wherein the plurality of substantially rectangular parallelepiped heat generators are arranged such that a maximum-area surface of one of the plurality of substantially rectangular parallelepiped heat generators faces a maximum-area surface of an adjacent one of the plurality of substantially rectangular parallelepiped heat generators, 
wherein the plurality of substantially rectangular parallelepiped heat generators are arranged such that a surface having a maximum area is parallel to the axis of the shaft and parallel to the air passing through the plurality of substantially rectangular parallelepiped heat generators

Stoller presents the invention in a schematic format, it is difficult to ascertain the structural details and precise orientation specifics of battery 28 that is being cooled, however Stoller does expressly disclose they may be plural (see column 6 lines 14 – 16).
Rathjen teaches a temperature conditioning unit (see title) such that the object to be temperature-conditioned being disposed so as to be parallel to the air passing through the object to be temperature-conditioned (see Rathjen FIGs 1, 5 and 6 and objects 11 of column 3 lines 68 – 72; see also column 4 lines 3 – 10 and column 6 lines 8 – 25).  Rathjen also teaches wherein the plurality of substantially rectangular parallelepiped heat generators are arranged such that a maximum-area surface of one of the plurality of substantially rectangular parallelepiped heat generators faces a maximum-area surface of an adjacent one of the plurality of substantially rectangular parallelepiped heat generators (see Rathjen FIGs 1, 5 and 6 and objects 11 of column 3 lines 68 – 72).  The motive force behind the air flow of Rathjen is not disclosed so it is difficult to ascertain if the limitation regarding orientation with respect to the fan axis is taught.
wherein the plurality of substantially rectangular parallelepiped heat generators are arranged such that a surface having a maximum area is parallel to the axis of the shaft and parallel to the air passing through the plurality of substantially rectangular parallelepiped heat generators (see direction of air flow in FIG 2B with the surface of maximum area is parallel to the axis of the fan 105 shaft).
Rathjen and Farnholtz demonstrate the arrangement of the objects to be cooled being such that the maximum surface area surfaces face each other is known in the art.  While Stoller appears to show the objects to be cooled are arranged such that the surface having the maximum surface area is parallel to the axis of the fan shaft, Farnholtz expressly teaches it.  Further, Rathjen and Farnholtz teach that when Stoller is implemented to cool multiple batteries 28 (as Stoller teaches it can do, see column 6 lines 14 – 16), arrangement them as claimed would be obvious to one of ordinary skill in the art as taught by Rathjen and Farnholtz.

Stoller teaches a fan (see element 42 in FIGs 1 – 2) but does not go into the claimed structural detail regarding the fan: 
an impeller including: an impeller disk including a rotating shaft in a center of the impeller disk; and 
a plurality of rotor vanes erected on an intake-hole-end surface of the impeller disk; 
a rotary drive source including a shaft, the rotary drive source being connected to the impeller via the shaft; 
a fan case including: 
a cylindrical side wall formed to be centered about the rotating shaft (see FIG 1 and cylindrical wall about center of fan 42) ; 
an intake hole that is circular on a plane perpendicular to the rotating shaft, the intake hole being centered about the rotating shaft (see FIG 2 and orientation of intake 40); and 
a plurality of discharge holes positioned on an opposite end of the cylindrical side wall from the intake hole in a direction along the rotating shaft, the plurality of the discharge holes being positioned outside the impeller with respect to the rotating shaft.

Hayamitsu teaches fan details, including:
an impeller (see 10) including: 
an impeller disk including a rotating shaft (see element 3) in a center of the impeller disk (see FIG 1); and 
a plurality of rotor vanes (see 12 and column 3 lines 4 – 33 for details) erected on an intake-hole-end surface of the impeller disk (see FIG1 for arrangement with flow arrows indicating intake-hole-end); 
a rotary drive source including a shaft (see motor 1 and shaft 3), the rotary drive source being connected to the impeller via the shaft (see FIG 1); 
a fan case (see 20) including: 	

an intake hole (see element 21) that is circular on a plane perpendicular to the rotating shaft, the intake hole being centered about the rotating shaft (see FIG 1 for arrangement); and 
a plurality of discharge holes (see element 50 divided into a plurality of discharge holes by elements 45) positioned on an opposite end of the cylindrical side wall from the intake hole in a direction along the rotating shaft (see FIG 1 for arrangement), the plurality of the discharge holes being positioned outside the impeller with respect to the rotating shaft (see spatial arrangement of the discharge holes defined in element 50 by elements 45 in relation to impeller 10; note FIG 1 shows the relative size and placement of impeller 10, it extends about to element 12).  

Hayamitsu teaches an impeller designed to reduce noise.  Stoller teaches the temperature conditioning unit may be used in applications for electronics equipment housing –which can benefit from reduced noise impeller/fan design depending on the location of the equipment (both indoor and outdoor).
 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize an impeller arrangement as taught by Hayamitsu in a system as taught by Stoller as a way to achieve reduced noise if it suited the installation at hand.  Further, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement Stoller for cooling multiple objects to be cooled (as Stoller 

Regarding claim 5, Stoller in view of Rathjen, Farnholtz and Hayamitsu further teaches wherein respective volumes of the intake-side chamber and the exhaust-side chamber are  different from each other (compare the intake and exhaust chambers of Stoller FIG 2 with each other).
Regarding claim 6, Stoller in view of Rathjen, Farnholtz and Hayamitsu further teaches wherein a stator winding of the rotary drive source includes any one of copper, copper alloy, aluminum, and aluminum alloy (Examiner notes utilizing a motor stator made of copper is well known).
Regarding claim 7, Stoller in view of Rathjen, Farnholtz and Hayamitsu further teaches wherein the impeller includes resin (Examiner notes lack of criticality provided in the specification for specifically limited to, metal material or resin material;” see Hayamitsu column 4 lines 44 – 46). 
Regarding claim 13, Stoller in view of Rathjen, Farnholtz and Hayamitsu further teaches wherein the intake-side chamber and the exhaust-side chamber is separated by the object to be temperature-conditioned (see arrangement of Stoller FIG 2 with object to be cooled 28).
Regarding claim 14
Regarding claims 15 & 16, the temperature conditioning unit of claim 15 and claim 16 are rendered obvious by Stoller in view of Rathjen, Farnholtz and Hayamitsu as applied to claim 1 above.  Further, regarding the location of the fan in the pull-in configuration (wherein the air drawn from the air intake hole passes through the air intake hole, the object to be temperature-conditioned, the impeller and the exhaust hole in this order), see Stoller flow path of FIG 2.  See also the flow path of Farnholtz FIG 2B).

Claims 8 – 12 is/are rejected under 35 U.S.C. 103 as being obvious over Stoller (US 6164369) in view of Rathjen et al (US 3648113), Farnholtz (US 8780551) and Hayamitsu (US 9810239) as applied to the claims above and in further view of Nishihata et al (US 7061208).
Regarding claim 8, Stoller in view of Rathjen, Farnholtz and Hayamitsu further teaches temperature conditioning system comprising: a first temperature conditioning unit that is the temperature conditioning unit of claim 1; but fails to expressly teach a second temperature conditioning unit that is the temperature conditioning unit of claim 1; a plurality of ducts connecting one of the exhaust hole and the intake hole of the first temperature conditioning unit and one of the intake hole and the exhaust hole of the second temperature conditioning unit; a switching unit configured to change a connection state among the plurality of ducts; a rotation speed controller configured to control at least one of rotation speed of a rotary drive source of the first temperature conditioning unit and rotation speed of a rotary drive source of the second temperature conditioning unit; and a controller configured to control the switching unit and the rotation speed controller to control passages of air flowing through the plurality of ducts or volumes of the air.
Stoller does teach a variety of arrangements and teaches the use of more than one fan (see additional fan 42 of FIG 5 and additional fan 72 of FIG 7) to improve cooling efficiency (see column 7 lines 55 – 61 and column 8 lines 53 – 60).
Nishihata teaches a cooling system may be used in an automobile to cool batteries (see column 3 lines 63 – 64), the system may be arranged so as to be as space efficient as possible (see column 5 line 52 – column 6 line 2) and a control system operates the system components based on temperature regulating needs of the batteries (see column 5 lines 40 – 51).  While the specific language of the claim may differ (use of ducts per se), it would have been obvious to one or ordinary skill in the art at the time of effective filing to duplicate the system as necessary to utilize available space efficiently while meeting both the battery capacity needs of the vehicle and the battery temperature management needs. The system may be arranged so as to be as space efficient as possible (see column 5 line 52 – column 6 line 2) and a control system operates the system components based on temperature regulating needs of the batteries (see column 5 lines 40 – 51).  While the specific language of the claim may differ (use of ducts per se), it would have been obvious to one or ordinary skill in the art at the time of effective filing to duplicate the system as necessary to utilize available space efficiently while meeting both the battery capacity needs of the vehicle and the battery temperature management needs.
Regarding claim 9, Stoller in view of Rathjen, Farnholtz, Hayamitsu and Nishihata further teaches a temperature conditioning system comprising: the temperature conditioning unit of claim 1; a first duct configured to pass air, the first duct being free of mediation of the temperature conditioning unit; a second duct configured to pass air that is fed to the temperature conditioning unit or is discharged from the temperature conditioning unit; a switching unit configured to perform switching between air flows, the switching unit being connected to the first duct and the second duct; a rotation speed controller configured to control rotation speed of a rotary drive source of the temperature conditioning unit; and a controller configured to control the switching unit and the rotation speed controller to control passages of the air flowing through the first and second ducts or volumes of the air in that in that Nishihata teaches the system may be used in an automobile to cool batteries (see column 3 lines 63 – 64), the system may be arranged so as to be as space efficient as possible (see column 5 line 52 – column 6 line 2) and a control system operates the system components based on temperature regulating needs of the batteries (see column 5 lines 40 – 51).  While the specific language of the claim may differ (use of ducts per se), it would have been obvious to one or ordinary skill in the art at the time of effective filing to duplicate the system as necessary to utilize available space efficiently while meeting both the battery capacity needs of the vehicle and the battery temperature management needs.
Regarding claims 10 – 12, Stoller in view of Rathjen, Farnholtz, Hayamitsu and Nishihata further teaches a vehicle comprising: a power source; a drive wheel that is driven by power supplied from the power source; a driving controller configured to control the power source (see Nishihata column 1 lines 17 – 35 and column 3 line 62 – column 4 line 2); and the temperature conditioning unit of claim 1.


Claims 21 – 22 is/are rejected under 35 U.S.C. 103 as being obvious over Stoller (US 6164369) in view of Rathjen et al (US 3648113), Farnholtz (US 8780551) and Hayamitsu (US 9810239) as applied to the claims above and in further view of Arthur (US 7045235).
Regarding claims 21 – 22, Stoller in view of Rathjen, Farnholtz and Hayamitsu fails to expressly teach (claim 21) wherein the plurality of discharge holes have different opening sizes from each other and (claim 22) wherein an opening size of one of the plurality of discharge holes is larger than an opening size of another one of the plurality of discharge holes which is farther from the impeller than the one of the plurality of discharge holes.  Examiner notes these limitations lack criticality in the instant specification as filed.
Arthur teaches a fan case with a plurality of discharge holes having different opening sizes from each other (see Arthur discharge holes 124 and 126 shown in FIG 5).  Arthur teaches the varying discharge hole size allows the airflow to be best directed as need to meet the various cooling needs of the batteries being cooled (see column 1 lines 10 – 18).

Regarding the an opening size of one of the plurality of discharge holes is larger than an opening size of another one of the plurality of discharge holes which is farther from the impeller than the one of the plurality of discharge holes, Examiner holds the size of the discharge holes relative to each other is a matter of design choice.  One of ordinary skill in the art would have the wherewithal to choose discharge hole size to 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize varying hole discharge size as taught by Arthur in the apparatus of Stoller in view of Rathjen, Farnholtz and Hayamitsu.  Doing so would allow the fan case discharge hole sizes and arrangement to best fit the cooling needs of the objects to be cooled.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive for the reasons below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., newly added limitations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes the newly amended phrase “the plurality of the discharge holes being positioned outside the impeller with respect to the rotating shaft,” while not indefinite, is broad.  Looking at the fan case shown in FIG 1C, a more accurate radially outward of the impeller with respect to the rotating shaft.”  Examiner also notes that the specification discloses this structure merely with “discharge hole 123 of the fan case 120” (see paragraph [0016], see also paragraph [0027] for similar language).  While the “plurality of discharge holes” of the claims is not new matter since it is clearly shown in FIG 1C, it does not align well with the wording in the specification.  Given the broad disclosure, the limitation lacks criticality and the specific details of the discharge hole(s) may be a matter of design choice.  The discharge hole limitations of claims 21 and 22 similarly lack criticality. 
Examiner notes the disclosed embodiments of the temperature conditioning units as shown in FIGs 1A and 2 are disclosed as having the same structure except for the direction of fan orientation/blowing which affects the direction of air travel through the device (the two directions of air travel are opposite of each other: in FIG 1A it is pushed across the objects to be temperature conditioned from the inlet side, in FIG 2 the air is pulled across the objects to be temperature conditioned from the exhaust side).  
The two embodiments are represented in the claims (namely, that of FIG 1A in claim 1, that of FIG 2 in claim 15, and both are recited in the alternative within claim 16). There is no particular issue with this, but it is noted that the direction of airflow through the device (caused by the fan orientation/blowing direction) lacks criticality since the device is disclosed as performing its function (temperature conditioning objects 350) equally well in either direction of airflow.
Examiner notes the independent claims 1, 15 and 16 remain broad.  The art of ventilation is quite broad.  Context in the way of intended use can help impart structure 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762